Citation Nr: 0409404	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  01-04 540A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a 
right shoulder injury, with trapezius muscle spasm, based on 
an initial award.  

2.  Entitlement to a disability rating in excess of 10 
percent for post-operative residuals of right-sided 
trigeminal neuralgia, based on an initial award.  

3.  Entitlement to a compensable rating for residual scar of 
an excision of a left hip lipoma, based on an initial award.  

4.  Entitlement to a compensable rating for residuals of an 
excision of left breast tissue, based on an initial award.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to May 
1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which included granting service 
connection for the issues on appeal, assigning each 
disability a noncompensable rating, effective from the time 
of the veteran's separation from service.  The same decision 
denied service connection for hyperostosis of the second and 
third digits of the right hand.  The veteran expressed his 
dissatisfaction with the assigned noncompensable ratings, see 
Fenderson v. West, 12 Vet. App. 119 (1999) (where the 
question for consideration is the propriety of the initial 
evaluation assigned, an evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required), and 
the denial of service connection for hyperostosis.  

The veteran pursued his appeal and, in an October 2002 
decision, the Board denied service connection for 
hyperostosis of the second and third digits and undertook 
additional development on the initial ratings issues.  In 
June 2003, the Board remanded those initial ratings issues to 
the RO for further development.  The directives of that 
remand having been completed to extent possible, the case was 
returned to the Board for appellate determination.  
Subsequently, the rating for post-operative residuals of 
right-sided trigeminal neuralgia was increased from 
noncompensable to 10 percent, effective from February 2003, 
the date of a VA examination showing an increase in the 
severity of the disability.  Noncompensable ratings were 
continued for the other service-connected disabilities


REMAND

At the outset, the Board notes that, in November 2000, during 
the pendency of this appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).   This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 
2002); 38 C.F.R. § 3.102 (2003).  They also include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  In addition, they define the obligation of the VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2003).  

On appeal, the veteran argues that VA has failed to properly 
apply the VCAA in his case because VA has failed to 
adequately comply with the notice provisions of the 
legislation pertaining to what information and evidence is 
necessary to substantiate the claim and what information and 
evidence not of record VA would seek to obtain and what 
information and evidence he would be expected to obtain, 
citing Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  He further argues that VA did not adequately address 
the new duty to assist provisions of the legislation, citing 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Accordingly, he maintains that his case should be remanded 
for re-adjudication in full compliance with the VCAA.  

The Board notes that compliance with the VCAA requires that, 
once a "substantially completed claim" has been received, 
the veteran be notified, via letter, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  A 
general form letter, prepared by the RO, not specifically 
addressing the disability or disabilities at issue, is not 
acceptable.  The RO must indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant, and which portion, if any, the Secretary will 
attempt to obtain on behalf of the claimant.  In Quartuccio, 
the Court concluded that "Both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary."  

Citing Charles, the veteran maintains that VA failed to 
adequately discuss the amended duty to notify with respect to 
the veteran's claim.  Specifically, VA failed to discuss the 
provision that the required notice to the veteran of the 
information and evidence necessary to substantiate his claim, 
indicate what portion of any such information or evidence is 
to be provided by which party, and failed to discuss whether 
the documents that it referenced, or any other document in 
the record, satisfied that requirement.  Hence, because VA 
failed to adequately address the newly amended duty to notify 
requirements, VA did not consider all applicable provisions 
of law and provide an adequate statement of reasons or bases 
for its decision.  See Quartuccio, 16 Vet. App. at 187; 
Charles, 16 Vet. App. at 373-74.  Furthermore, a review of 
the March 2002 letter from the RO to the veteran appears to 
address only issues of service connection and did not inform 
the veteran of the information needed to complete a claim for 
increased ratings.

Following review of the record, the Board finds that the 
veteran has not received appropriate notifications needed to 
met the standards required under the above-cited cases.  This 
violation of due process must be addressed before the Board 
can undertake any action in this claim.  

Recent decisions of the United States Court of Appeals for 
the Federal Circuit, as well as the United States Court of 
Appeals for Veterans Claims, have further addressed 
shortcomings of VA in its application of the VCAA.  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO should send the veteran a 
letter explaining the VCAA, including the 
duty to assist and notification provisions 
contained therein.  In doing so, the 
letter should explain what, if any, 
information (medical or lay evidence) is 
necessary to substantiate the claim on 
appeal.  A general form letter, prepared 
by the RO, not specifically addressing 
benefits and entitlements at issue, is not 
acceptable.  The letter should inform the 
veteran of which portion of the 
information and evidence is to be provided 
by the veteran and which part, if any, VA 
will attempt to obtain on behalf of the 
veteran.  

2.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification 
provisions and that all appropriate 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

3.  Thereafter, the RO should 
readjudicate the claim currently on 
appeal, to include consideration of 
"staged ratings," see Fenderson v. 
West, 12 Vet. App. at 119.  The RO is 
advised that they are to make 
determinations on the issues currently 
being remanded based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


